Citation Nr: 0608993	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION


The veteran had active service from February to September 
1958.  He apparently served with the U.S. Marine Corps 
Reserves from 1956 to 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In this decision, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

The veteran testified before an Acting Veterans Law Judge 
(VLJ) from the Board in May 2005.  The VLJ that conducted 
this hearing will make the final determination in this case.  
See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

At his Board hearing, the veteran raised the issues of 
entitlement to an increased evaluation for a left varicocele, 
service connection for a heart condition and gout, and 
requested that his previously denied claims for service 
connection for bilateral knee injuries, bilateral elbow 
injuries, bilateral ankle injuries, a right leg condition, a 
spine (back) condition, and hypertension be reopened on the 
basis of the submission of new and material evidence.  

The Board finds that these issues are not properly before it 
at the present time and that they are not inextricably 
intertwined with the issue on appeal.  Therefore, these 
matters are referred to the RO for the appropriate action.

On a final procedural matter, the Board also notes that 
additional evidence has been received since the case was 
certified for appeal.  This evidence consists of various 
medical reports regarding a prostate disorder.  The Board has 
reviewed the additional evidence and is of the opinion that 
it is not pertinent to the issue on appeal.  Specifically, 
the records make no mention of either PTSD or an acquired 
psychiatric disorder of any kind.  As such, the records have 
no bearing on the issue of entitlement to service connection 
for PTSD.  Accordingly, the Board concludes that there is no 
prejudice in proceeding with consideration of the current 
claim on appeal.  

The appeal (service connection for PTSD) is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The veteran has claimed that he was attacked and possibly 
sexually assaulted during his basic training for the U.S. 
Marine Corps in May 1958.  He asserted that in reprisal for 
his complaints regarding an African-American recruit 
urinating in the bunk above him, he was physically attacked 
by five to six African-American recruits while he was alone 
in a shower.  He reported that he was hospitalized for his 
injuries.  He testified that he reported this incident, but a 
Naval Officer forced him to sign a statement that attributed 
his injuries to an injury incurred during physical training.  
He asserted that his personality changed after this attack.  

During an outpatient interview in May 2003 (which apparently 
was not conducted in the presence of the veteran), the 
veteran's son told a VA therapist that he remembered his 
grandparents discussing the significant change in the 
veteran's behavior after he had returned from active service.  
The veteran has contended that this assault led to his 
current PTSD.

The veteran's service medical records contain a report of 
treatment in May 1958 for traumatic, acute orchitis.  This 
report noted that the veteran had fallen and hit a bar was 
doing exercises one evening.  There is no statement regarding 
the events leading to his treatment, signed by the veteran, 
either in the available service medical or personnel records.  

It is noted by the Board that during a psychiatric evaluation 
in July 1958 he reported being "cornered" by his fellow 
recruits and that his traumatic orchitis was due to a fight 
in his barracks.  The veteran had reportedly been referred 
for a period of inpatient psychiatric observation due to 
"complaints of nervousness, difficulty in sleeping, fear of 
uncontrolled aggressive outbursts, and open comments about 
being 'unable' to take the Marine Corp any longer."  

A Board of military psychiatrists rendered an opinion in 
September 1958 that the veteran suffered with a personality 
disorder which rendered him unfit for duty with the U.S. 
Marine Corps.  The psychiatrists indicated a finding that the 
veteran had shown life long evidence of immature behavior.  
It was also determined that the veteran did not suffer with a 
disability that was a result of any incident of service or 
was aggravated thereby.  The final diagnosis was passive 
dependency reaction.

The veteran indicates that he first sought psychiatric 
treatment in the early 1970s.  His available private 
treatment records note assessments for anxiety as early as 
the mid-1980s.  The veteran was given a VA psychiatric 
evaluation in February 2003.  He reported that he had been 
physically and possibly sexually attacked, during active 
service in May 1958.  The diagnoses were PTSD and a 
personality disorder (not otherwise specified).  

Unfortunately, this examiner did not have access to the 
veteran's contemporaneous service medical records and instead 
rendered an opinion based on the veteran's own recited 
history that did not accurately report the contemporaneous 
medical findings or noted complaints.  See Godfrey v. Brown, 
8 Vet. App. 113 (1998).

As the veteran implies that some type of official 
investigation was conducted regarding his attack in May 1958, 
the AOJ should request these records from their sources or 
other appropriate custodians.  This development should 
continue until the appropriate custodians indicate that such 
records do not exist, or further development can be 
determined by the AOJ to be futile.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. §§ 3.159(c)(2), 3.303(f) 
(2005).  

A review of the claims file indicates that the RO has not 
fully developed evidence, to include alternative sources, 
under the provisions of 38 C.F.R. § 3.304(f)(3) for an in-
service personal assault.  See VA Adjudication Manual M21-1 
(M21-1), Part III, 5.14(c) (February 20, 1996) (recently 
converted to M21-1 MR, IV.ii.1.D.14).  The Court has held 
that the provisions in M21-1, Part III, 5.14(c), on which the 
provisions of 38 C.F.R. § 3.304(f)(3) are based, that address 
PTSD claims based on personal assault are substantive rules 
which are the equivalent of VA regulations.  YR v. West, 11 
Vet. App. 393, 398-99 (1998); Patton v. West, 12 Vet. App. 
272 (1999).

The veteran has alleged that his in-service behavior changed 
after his personal/sexual assault in May 1958.  He should be 
requested to provide contemporaneous evidence that would 
verify this change in behavior/personality.  This could 
include lay statements from contemporaries (family/friends) 
that noticed this change.  Thereafter, a medical opinion 
should be obtained to determine whether the veteran 
currently-diagnosed PTSD is etiologically related to his 
claimed in-service stressor.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005); see Myers v. Brown, 5 
Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (the duty to assist requires VA to obtain a 
medical opinion as to the relationship between an in-service 
event, injury, or symptomatology and a current disability); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
cannot base its decisions on its own unsubstantiated medical 
opinion).

Further, at his Board hearing in May 2005, the veteran 
identified private treatment from the early 1970s for his 
psychiatric complaints.  These records are not contained in 
the claims file.  On remand, the AOJ should attempt to obtain 
this pertinent evidence.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c); see also Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992) (VA must obtain all pertinent medical records 
which have been called to its attention).  

In addition, the veteran has indicated that he has received 
Social Security Administration (SSA) disability benefits 
since the early 1970s.  At his hearing he noted that this 
award was based on his cardiovascular disability; however, 
since that evidence could possibility corroborate the chronic 
nature of his anxiety symptomatology and reported in-service 
attack (the Board notes that the veteran's non-psychiatric 
treatment records indicate the presence of chronic anxiety as 
early as 1980s), the AOJ should obtain this medical evidence.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Under the circumstances, this case is remanded for the 
following actions:

1.  Contact the veteran and request him 
to provide corroborating evidence of his 
alleged in-service stressor and change in 
personality/behavior after the reported 
attack in May 1958.  Inform him the 
currently identified stressor is a 
personal/sexual attack in May 1958.  
Inform him that detailed information is 
needed in order to verify this stressor, 
to include specific place, date, time, 
units involved, and people involved (to 
include name, rank, and units assigned 
to).  

He should also be informed that this 
stressor can be verified through other 
evidence such as medical records, 
newspaper reports, law enforcement 
reports, evidence of behavior changes 
after the event, contemporaneous letters, 
statements from those involved or others 
aware of the events, diaries and/or 
journals, etc.  

This notification letter should be in 
compliance with the provisions of 
38 C.F.R. § 3.304(f)(3) discussing 
development of evidence corroborating an 
in-service personal assault.  Allow the 
veteran a reasonable time to respond.  
Any response or evidence submitted by the 
veteran must be incorporated into the 
claims file.

2.  Contact the veteran and request that 
he complete and sign the appropriate 
release form so that VA can obtain the 
treatment records from Dr. Mosier in 
Titusville, Florida, dated in 1978 or 
1979.  Once this form is received, 
contact this physician and obtain copies 
of all treatment records.  All responses 
and/or evidence should be associated with 
the claims file.

3.  Contact the VA Medical Center (VAMC) 
in Memphis, Tennessee (or the appropriate 
VA Health Care System) and request copies 
of the veteran's treatment records dated 
from February 2004 to the present time.  
Also contact the VAMC in Miami, Florida 
(or the appropriate VA Health Care 
System) and request copies of all of the 
veteran's treatment records located at 
this facility.  All responses and/or 
evidence received should be incorporated 
into the claims file.

4.  Contact the appropriate office of the 
SSA and request that it provide copies of 
all medical evidence used by it to award 
the veteran disability benefits in the 
early 1970s.  All responses and/or 
evidence received should be incorporated 
into the claims file.

5.  Contact the appropriate office of the 
Department of the Navy (or U.S. Marine 
Corps or any other appropriate custodian) 
and request them to verify that the 
veteran was involved in an altercation 
(personal/sexual assault) in his U.S. 
Marine barracks in May 1958.  Request 
copies of all investigation reports 
conducted regarding this altercation.  
This custodian(s) should be provided with 
a copy of the veteran's service personnel 
records.  All responses and/or evidence 
should be incorporated into the claims 
file.  

6.  After the above development has been 
completed and all evidence received 
associated with the claims file, if, and 
only if, any of the veteran's stressors 
are verified he should be afforded a VA 
psychiatric examination.  The purpose of 
this examination is to determine the 
existence and etiology of the veteran's 
current PTSD.  

The claims folder must be sent to the 
examiner for review.  The examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  The examiner is 
asked to address the following:

*	Does the service medical evidence 
reflect evidence of behavior changes 
subsequent to a claimed in-service 
personal/sexual assault in May 1958.
*	Is there a causal nexus between the 
veteran's current symptomatology and 
the verified stressors.
*	The examiner is asked to identify 
the stressor(s) supporting the 
diagnosis. 
*	If the examiner determines that PTSD 
is not the most appropriate 
diagnosis, but is diagnosed with 
another acquired psychiatric 
disorder, the examiner is asked to 
indicate whether it is at least as 
likely as not that any psychiatric 
disorder was either incurred in, or 
aggravated beyond its natural course 
by, the veteran's active service.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

7.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


